PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/912,778
Filing Date: 6 Mar 2018
Appellant(s): ROLLS-ROYCE plc



__________________
W. Scott Strickland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/14/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument

Appellant’s argues on Pg. 6, first paragraph that “Wendus is not compatible with the other cited documents when attempting to substitute features, particularly in relation to fan operation, because Wendus relates explicitly to a variable pitch fan (as referenced throughout the document), which has entirely different fan design considerations”.
In response to the argument, the Examiner notes the following:
	First, Appellant’s argument failed to consider that pitch of the fan blades, i.e., the angle of the fan blades relative to the air flow direction, was fixed during the cruise phase of aircraft flight, as shown by Fig. 15 on Pg. 20 (marked-up on following page).  The claimed ‘fan tip loading’ numerical range is only for a specific aircraft flight phase, i.e., mid-cruise conditions, which the Specification defined on Pg. 8, second full paragraph as “Mid-cruise is flight at 35,000 ft at 0.85 Mach number.  Therefore, Wendus’ numerical parameters that were used to calculate the claimed ‘fan tip loading’ at a cruise altitude of 35,000 ft and cruise speed of 0.85 Mach were valid because said fan blade pitch was fixed.


    PNG
    media_image2.png
    700
    893
    media_image2.png
    Greyscale

	Second, Appellant’s argument is conclusory since Appellant failed to cite any factual evidence that Engber and Cengel are not compatible with Wendus.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
Furthermore, contrary to Appellant’s argument, the 35 USC §103 rejections in the 08/14/2021 Office Action, did not apply Engber and Cengel to substitute any alleged ‘features’ of Wendus’ fan.  Cengel was used to teach the equation(s) used to calculate the change in enthalpy (Δh) from the numerical values taught by base reference Wendus, see Pgs. 10 – 11 of said Office Action.  Cengel’s equations would apply to any rotating fan blade or compressor blade.  Engber was used to teach that high pressure compressor (HPC) pressure ratios in the range of 18 to 22 were known in the prior art and fell within the claimed range of 12 to 25.  Accordingly, Appellant’s conclusory argument about an alleged modification of Wendus’ fan was, in fact, not made in the actual rejections.  Therefore, Appellant’s arguments are not persuasive. 
For all the reasons discussed above, it is believed that the rejections should be sustained.


Appellant’s argues on the bottom of Pg. 4 that “The Office concedes that Wendus discloses … that "fan tip loading, which is defined as a change in enthalpy in a bypass duct of the engine across a fan rotor divided by fan entry tip velocity squared”.
In response to the argument, the Examiner notes the following:
Contrary to Appellant’s arguments, the 08/14/2021 Office Action did not concede anything.  A reference like Wendus can be silent on a claimed function, like fan tip loading, that is nevertheless necessarily present in every operating turbofan gas turbine engine.  To perform the designed and intended purpose of generating propulsive thrust for an aircraft during flight every single turbofan gas turbine engine necessarily had a fan tip loading because every operating turbofan had a fan entry tip velocity and a change in enthalpy (Δh) of air flow across the fan.  To generate thrust every fan, i.e., fan rotor, is rotated around the longitudinal rotational axis of the turbofan; therefore, the plurality of fan blades of said fan each had a fan entry tip velocity.  Each rotating fan blade performed work on the air flowing through said rotating fan to increase the pressure of the air downstream of said fan relative to the air pressure upstream of said fan; therefore, the air flowing through said fan had a change in enthalpy (Δh).  As discussed on Pg. 10 of said Office Action, the equation for the total enthalpy change across a fan was Δh01-2 = Cp(T02 – T01) which was just the difference in air temperature downstream of the fan (T02) relative to the air temperature upstream of the fan (T01) times the specific heat of air (CP).  The temperature downstream of the fan (T02) was calculated from the pressure ratio across the fan using the equation T02 = T01 x (P02 / P01)^(γ - 1 / γ), where air pressure downstream of the fan (P02), air pressure upstream of the fan (P01), and the specific heat ratio (γ).  As discussed on Pg. 10 of said Office Action, Wendus taught the operating parameters that allowed the claimed ‘fan tip loading’ to be calculated.  Creating a term like ‘fan tip loading’ that relied on two parameters that were necessarily present in every operating turbofan gas turbine engine does not create a patentable invention because Appellant failed to structurally distinguish the claimed gas turbine engine (apparatus) from the gas turbine engine of the combined prior art.  It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  As discussed in said Office Action, the combination of the applied prior art taught all the structural limitations and all the functional limitations.
Further evidence that the claimed invention fails to structurally distinguish the claimed turbofan gas turbine engine over the combination of the applied prior art is that potential infringement would only occur at a very specific engine operating condition during a very specific phase of aircraft flight.  At all other aircraft flight phases, i.e., taxing, take-off, climb, descent, and landing, infringement could not occur.  Similarly, at all other engine operating conditions, infringement could not occur.  Therefore, if the claims were allowed and issued as a patent, the claimed invention would create an illogical result where infringement would only occur at the claimed very specific engine operating condition during a very specific phase of aircraft flight.  The claimed ‘fan tip loading’ numerical range is only for a specific aircraft flight phase, i.e., mid-cruise conditions, which the Specification defined on Pg. 8, second full paragraph as “Mid-cruise is flight at 35,000 ft at 0.85 Mach number, ISA.”  ISA was the acronym for “International Standard Atmosphere” which was the standardized reference values for air temperature and pressure at various altitudes.  Consequently, a turbofan gas turbine engine would only infringe when mounted on an aircraft flying at an altitude of 35,000 ft, a flight speed of 0.85 Mach, and when said turbofan was operates so that the fan tip loading value was within the claimed range along with the other claimed numerical values.  Infringement would not occur at all other combinations of aircraft flight phases and turbofan gas turbine engine operating conditions.  An example of the illogic is that the same turbofan gas turbine engine propelling the same aircraft could potentially infringe the claimed invention when flying East bound from Los Angeles to New York city, but would never infringe when making the return West bound flight from New York city to Los Angeles.  The potential infringement is because Federal Aviation Administration (FAA) regulation 14 CFR § 91.179(b)(4)(i) stipulates that odd numbered flight altitude/level of 35,000 ft was only assigned to East bound, i.e., magnetic compass heading of zero degrees to 179 degrees, aircraft.  To avoid head-on collisions between aircraft FAA air traffic controllers (ATC) assigned different flight altitudes/levels to East bound aircraft (odd numbered) and West bound aircraft (even numbered).  West bound, i.e., magnetic compass heading of 180 degrees to 359 degrees, aircraft would be assigned even numbered flight altitude/levels ranging from 30,000 to 40,000 ft, at 2,000 foot intervals to provide sufficient vertical separation between aircraft flying the same course heading.  IFR was the acronym for instrument flight rules.
14 CFR § 91.179 - IFR cruising altitude or flight level.
Unless otherwise authorized by ATC, the following rules apply -
(a) In controlled airspace. Each person operating an aircraft under IFR in level cruising flight in controlled airspace shall maintain the altitude or flight level assigned that aircraft by ATC. However, if the ATC clearance assigns “VFR conditions on-top,” that person shall maintain an altitude or flight level as prescribed by § 91.159.
(b) In uncontrolled airspace. Except while in a holding pattern of 2 minutes or less or while turning, each person operating an aircraft under IFR in level cruising flight in uncontrolled airspace shall maintain an appropriate altitude as follows:
(1) When operating below 18,000 feet MSL and -
(i) On a magnetic course of zero degrees through 179 degrees, any odd thousand foot MSL altitude (such as 3,000, 5,000, or 7,000); or
(ii) On a magnetic course of 180 degrees through 359 degrees, any even thousand foot MSL altitude (such as 2,000, 4,000, or 6,000).
(2) When operating at or above 18,000 feet MSL but below flight level 290, and -
(i) On a magnetic course of zero degrees through 179 degrees, any odd flight level (such as 190, 210, or 230); or
(ii) On a magnetic course of 180 degrees through 359 degrees, any even flight level (such as 180, 200, or 220).
(3) When operating at flight level 290 and above in non-RVSM airspace, and -
(i) On a magnetic course of zero degrees through 179 degrees, any flight level, at 4,000-foot intervals, beginning at and including flight level 290 (such as flight level 290, 330, or 370); or
(ii) On a magnetic course of 180 degrees through 359 degrees, any flight level, at 4,000-foot intervals, beginning at and including flight level 310 (such as flight level 310, 350, or 390).
(4) When operating at flight level 290 and above in airspace designated as Reduced Vertical Separation Minimum (RVSM) airspace and -
(i) On a magnetic course of zero degrees through 179 degrees, any odd flight level, at 2,000-foot intervals beginning at and including flight level 290 (such as flight level 290, 310, 330, 350, 370, 390, 410); or
(ii) On a magnetic course of 180 degrees through 359 degrees, any even flight level, at 2000-foot intervals beginning at and including flight level 300 (such as 300, 320, 340, 360, 380, 400).

[Doc. No. 18334, 54 FR 34294, Aug. 18, 1989, as amended by Amdt. 91-276, 68 FR 61321, Oct. 27, 2003; 68 FR 70133, Dec. 17, 2003; Amdt. 91-296, 72 FR 31679, June 7, 2007]

In 14 CFR § 91.179, the flight altitude/levels were truncated by dropping the last two zeros so in § 91.179(b)(4)(i) 290 represents 29,000 ft and 350 represents 35,000 ft flight altitude/levels.  Since the cruise flight altitude/levels of commercial aircraft were assigned by air traffic controllers (ATC) based on weather, air traffic volume, and other variables an East bound aircraft only had a one in seven (1 in 7) chance of being assigned the 35,000 ft cruise flight altitude/level where infringement of the claimed invention might be possible.  At the six other cruise flight altitude/levels of 29,000; 31,000; 33,000; 37,000; 39,000; 41,000 ft assigned to East bound aircraft infringement of the claimed invention would never occur.  Such a specific combination of aircraft flight phase (mid-cruise) and specific turbofan gas turbine engine operating conditions (claimed numerical ranges) for infringement to occur is clear evidence that the claimed apparatus fails to structurally distinguish the claimed turbofan gas turbine engine over the combination of the applied prior art that teaches the claimed structures and teaches the claimed operating functions.
For all the reasons discussed above, it is believed that the rejections should be sustained.


On Pgs. 6 – 9 Appellant continues the arguments regarding the claimed ‘fan tip loading’.  Appellant’s specific arguments are addressed below.
In response to the argument, the Examiner notes the following:
First, on Pg. 6, last paragraph continuing on to Pg. 8, first paragraph, Appellant argues the declaration of Mr. Pascal Dunning which was discussed on Pgs. 3 – 6 of said Office Action as being mere opinion evidence because the declared opinions were not supported by any factual evidence in the form of published text books, journal articles, etcetera.  Appellant appears to argue that the statements in said declaration are factual evidence which flies in the face of case law.  In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986); MPEP 716.01 (c)(lll).
As stated in Paragraph 9 on Pgs. 3 – 4 of said Office Action, neither the claims nor Appellant’s original disclosure explicitly recite/describes the change in enthalpy as being non-isentropic.  Furthermore, as evidenced by Cengel Pg. 661, first paragraph and Fig. 12 – 3, the stagnation temperature was the same for the actual (irreversible) and the isentropic stagnation processes.  Cengel further teaches on Pg. 661, first paragraph, that “Many stagnation processes are approximated to be isentropic, and isentropic stagnation properties are simply referred to as stagnation properties”.  As shown in Example 12-1, of Cengel Pg. 662 (see next page), the compression process was approximated as isentropic.  Therefore, it was conventional in the art to treat compression such as the fan tip pressure ratio, i.e., pressure downstream of the fan tip divided by pressure upstream of the fan tip, as an isentropic process which complies with the broadest reasonable interpretation of the claim limitations.  It has been held that “During examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.

    PNG
    media_image3.png
    1125
    724
    media_image3.png
    Greyscale
Cengel – Pg. 662

As stated in Paragraph 10 on Pgs. 4 – 5 of said Office Action, neither the claims nor Appellant‘s original disclosure explicitly recite/describes the “rotational velocity at the fan tip” as being the actual tip speed.  As evidenced by Allan J. Volponi, “Gas Turbine Parameter Corrections”, 98-GT-347, International Gas Turbine & Aeroengine Congress & Exhibition, Stockholm, Sweden, June 2 – 5, 1998, in the Abstract and second column of Pg. 1, the use of corrected parameters to describe performance parameters of gas turbines was “as old as the machine itself”.  Volponi’s Abstract details the reasons why gas turbines used corrected parameters which just meant that a parameter was adjusted to a common reference condition like the ‘standard day’ temperature (T2 = 518.67 °Rankine = 59 °Fahrenheit) and pressure (P2 = 14.696 psia = 1 atmosphere), Pg. 3, first column, second paragraph, to facilitate characterizing the aero-thermal relationships between gas turbine engine parameters.

    PNG
    media_image4.png
    592
    708
    media_image4.png
    Greyscale

Therefore, it was conventional in the gas turbine art to use corrected engine parameters to account for the ambient conditions such as the air temperature.  In other words, to adjust all the gas turbine engine parameters to a common reference condition to facilitate analyzing the aero-thermal relationships between various gas turbine engine parameters.
Since the statements in the declaration of Mr. Pascal Dunning were not supported by any factual evidence, said declaration was properly treated by the Examiner as mere opinion evidence.  Furthermore, Appellant has failed to overcome the factual evidence of Cengel and Volponi cited in said Office Action and discussed above.  Consequently, it is believed that the rejections should be sustained.
Second, Appellant argues on Pg. 8, first full paragraph, for the ‘Alternative #1’ rejection on Pg. 11 of said Office Action, the number of references used and that the holding of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) only applies where a single reference taught the claimed range.  In response to Appellant 's argument that the examiner has combined an excessive number of references (in this case 3 references), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Furthermore, base reference Wendus taught all the numerical values required to calculate the ‘fan tip loading’.  The teachings of secondary reference Engber were not used for the ‘fan tip loading’ calculation, instead (as discussed below and on Pgs. 8 – 9 of said Office Action), Engber was used to teach the pressure ratio of the high pressure compressor.  Finally, secondary reference Cengel was only used to teach the equation(s) used to calculate the change in enthalpy (Δh) from the numerical values taught by base reference Wendus.  As previously discussed, while Wendus was silent on (did not explicitly teach) the claimed “fan tip loading”, Wendus did teach the numerical values that were required to calculate a numerical value for the claimed “fan tip loading”.
	Therefore, in arguendo, even if Appellant’s argument that the holding of Titanium Metals only applies where a single reference taught the claimed range were true, then single reference Wendus taught the claimed range or a numerical value close to the claimed range.  However, Appellant has failed to cite any case law that explicitly held that Titanium Metals only applies where a single reference taught the claimed range.  In fact, Appellant’s interpretation of Titanium Metals appears to be refuted by MPEP2144.05(I) “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).”
	Consequently, Appellant’s arguments about the number of references and that Titanium Metals only applies where a single reference taught the claimed range or a numerical value close to the claimed range are not persuasive for the reasons stated immediately above.  It is believed that the rejections should be sustained.
	Third, Appellant argues on Pg. 8, last paragraph continuing on to Pg. 9, for the ‘Alternative #2’ rejection on Pgs. 11 - 12 of said Office Action, that the Office Actions calculations are invalid just because the ‘Alternative #2’ rejection showed that even if the declarant’s statements were true (in arguendo), the parameters taught by Wendus would have still resulted in a “fan tip loading” calculation that fell within the claimed range.  It has been held that “During examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  The multiple calculations of the “fan tip loading” based on numerical values of parameters taught by Wendus merely applies the broadest reasonable interpretation to the claimed invention.
	Appellant further argues that the “fan tip loading” was at the “mid-cruise condition” phase of aircraft flight and that the ‘0.8Mn/35,000 ft – Max Climb’ of Wendus Fig. 4 was not equivalent to the claimed “mid-cruise condition”.  Calling something by a different name does not make a patentable invention when the conditions are the same or essentially the same.  As discussed above, Pg. 8, second full paragraph the Specification defined “Mid-cruise is flight at 35,000 ft at 0.85 Mach number”.  

    PNG
    media_image5.png
    395
    1293
    media_image5.png
    Greyscale

Wendus Pg. 6, section 3.2.2 defined ‘maximum climb rating conditions’, i.e., cruising altitude has been reached because the aircraft has reached the top of the climb, as 35,000 ft at 0.85 Mach number.  Therefore, the names are slightly different but the cruising altitude of 35,000 ft and the cruising speed of 0.85 Mach were the same or essentially the same at 0.8 Mach for Fig. 4.  Since the cruising altitude and cruising speed were the same or essentially the same, it is irrelevant that Wendus used a different name than the name used by Appellant in the claims.
Consequently, Appellant’s arguments about Wendus’ “maximum climb” condition not being the same as the claimed “mid-cruise” operating condition and the calculations in said Office Actions being invalid are not persuasive for the reasons stated immediately above.  
For all the reasons discussed above, it is believed that the rejections should be sustained.


Appellant’s argues on the bottom of Pg. 4 that “The Office concedes that Wendus discloses neither that "a pressure ratio of the high pressure compressor at the mid-cruise conditions is in a range of from 12 to 25" …”, restates a portion of the rejection regarding the pressure ratio on Pg. 5, then argues improper hindsight on Pg. 6, second paragraph along with several conclusory arguments.
In response to the argument, the Examiner notes the following:
First, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Appellant has failed to cite what knowledge was gleaned only from Appellant’s disclosure.  In fact, as discussed on Pg. 8 of said Office Action, Wendus taught an overall pressure ratio of the engine at mid-cruise conditions (section 3.2.2, second sentence disclosed overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number) which fell within the claimed range of 45 to 70.  The OPR was the product of the fan pressure ratio times the pressure ratio of the low pressure compressor (LPC) times the pressure ratio of the high pressure compressor (HPC): OPR = FanPR x LPCPR x HPCPR.  Consequently, the 35 USC §103 rejections only took into account knowledge which was within the level of ordinary skill at the time the claimed invention was made; therefore, such a reconstruction is proper.
Second, Appellant further argues that “Nor does the Office provide any basis from the references for capping overall pressure ratio at 70.  Indeed, if Engber in fact teaches that increasing overall pressure ratio results in improved engine fuel efficiency, Appellant sees little reason from the references why the person of ordinary skill would have limited that increase to 70”.  Appellant appears to be arguing that a prima facie 35 USC §103 rejection must exceed the scope of the claimed invention.  Such an argument is clearly wrong.  Claim 12, ll. 10 – 11 recited “an overall pressure ratio of the engine at mid-cruise conditions is in a range of from 45 to 70” and Claim 33, l. 8 recited “an overall pressure ratio of the engine is in a range of from 45 to 70”.  Since the claims recited the numerical value of 70 as the maximum overall pressure ratio (OPR), the 35 USC §103 rejection of said claims were written to match the scope of the claimed invention.  In other words, the rejections limited the maximum OPR to 70 because the claims recited that the maximum OPR to 70.  Rejecting the claimed invention is how a prima facie case of obviousness is established.
Third, Appellant further argues that “…no basis in the prior art for increasing Wendus' HPC pressure ratio only to 12, which again is well-below the 18-22 range in Engber quoted by the Office and is above the value recited in Wendus”.  Again, Appellant appears to be arguing that a prima facie 35 USC §103 rejection must exceed the scope of the claimed invention.  As discussed in the Second response immediately above, the maximum OPR was limited to 70 because that was the maximum OPR numerical value recited in Claims 12 and 33.  As discussed on Pg. 9 of said Office Action, if the HPC pressure ratio was greater than 12, then the OPR would have exceed the claimed maximum OPR.  Rejecting the claimed invention is how a prima facie case of obviousness is established.
Appellant appears to be implying that it is beyond the level of one of ordinary skill in the gas turbine art to design and/or build an HPC pressure ratio of “only 12” when Engber taught a pressure ratio range of 18 – 22.  Yet, Appellant acknowledges that Wendus taught a lower HPC pressure ratio of 9.  Therefore, Appellant’s implication is clearly wrong.  In fact, Wendus taught, on Pg. 9, section 3.2.3.3.1 ‘Six-Stage High-Pressure Compressor’, a high-pressure compressor that had a pressure ratio of 9 with an average pressure ratio per stage of 1.44, i.e., 1.44 x 1.44 x 1.44 x 1.44 x 1.44 x 1.44 = 9.  Wendus taught in said section, that the HPC started as a five-stage compressor but a rear stage, i.e., sixth stage, was added to increase the pressure capability, i.e., increase the HPC pressure ratio.  A ‘stage’ of an axial compressor was a row of rotating compressor blades adjacent to a row of fixed stator vanes.  Compressor stages were arranged in serial flow arrangement where air flowed from the first stage to the second stage then to the third stage and so on with each stage increasing the air pressure by its average pressure ratio.  As discussed on the bottom of Pg. 8 of said Office Action, Engber taught, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Since Wendus taught that adding a stage increased the HPC pressure ratio, then the opposite would also be true that removing a stage would decrease the HPC pressure ratio.  Therefore, it was within the knowledge of a person of ordinary skill in the gas turbine art to decrease the 8 to 10 stages of the HPC taught by Engber to achieve a HPC with a pressure ratio of 12.  Or it was within the knowledge of a person of ordinary skill in the gas turbine art to increase the average pressure ratio per stage of 1.44, taught by Wendus, to 1.513 taught by Engber, see Fig. 7 where the HPC stage pressure ratios ranged from 1.2 to 1.6.  A six-stage axial compressor with an average pressure ratio per stage of 1.513 would have produced a HPC with a pressure ratio of 12, i.e., 1.513 x 1.513 x 1.513 x 1.513 x 1.513 x 1.513 = 12.  Consequently, the proposed modification of the pressure ratio of the HPC of Wendus, i.v., Engber, was well within the knowledge of a person of ordinary skill in the gas turbine art.
Accordingly, Appellant’s argument that it is improper hindsight to apply knowledge taught by the prior art to limit the scope of the claim rejection to match the actual limitation(s) recited by the claims is not persuasive because the 35 USC §103 rejections only took into account knowledge which was within the level of ordinary skill at the time the claimed invention was made; therefore, such a reconstruction is proper.  For all the reasons discussed above, it is believed that the rejections should be sustained.


Appellant’s arguments on Pg. 9 regarding Claims 13, 14, 17, 19, 22, and 34 merely refer back to Appellant’s prior arguments that have been addressed above.  Appellant’s arguments are not persuasive for the same reasons discussed above.


Appellant’s arguments on Pg. 9, last paragraph regarding Claims 12 and 33 continuing on to Pg. 11 basically refers back to Appellant’s prior arguments regarding the “fan tip loading” calculation that have been addressed above.  Appellant’s arguments are not persuasive for the same reasons discussed above.  Furthermore, Appellant’s argument on Pg. 11, top half that “the Office provides no evidence that "fan tip loading" achieves any recognized results”.
In response to the argument, the Examiner notes the following:
First, Appellant’s original disclosure failed to disclose any advantage or results of the claimed numerical ranges of “fan tip loading” which was broadly disclosed as ranging from 0.25 to 0.4 but was narrowed in the claims to 0.27 to 0.36 in an attempt to overcome the applied prior art.  
Second, Appellant’s argument misses the mark because the lower fan tip loading was the result of larger fan diameter produced a larger BPR [bypass ratio] which facilitated increasing gas turbine engine efficiency, reduced engine noise, and reduced fan tip speeds. The recognized result was that a larger BPR resulted in a lower fan pressure ratio (FPR = P02 / P01) resulting in a lower calculated total enthalpy change (Δh), and therefore a lower fan tip loading because the total enthalpy change was a function of the fan pressure ratio.  As explained on Pg. 50 and in the 35 USC §103 rejection on Pgs. 30 – 33 of said Office Action, the “fan tip loading” numerical range was just a result of the lower fan pressure ratio (FPR = P02 / P01) resulting in a lower calculated total enthalpy change (Δh), resulting from a larger fan diameter required for a larger bypass ratio (BPR) which was known in the art to facilitate increased gas turbine efficiency, reduced engine noise, and reduced fan tip speed, see Jane’s Pg. 4, first column, second full paragraph (inserted below).  The reduced engine noise and reduced fan tip speed were because the epicyclic reduction gear allowed the fan to rotate at a slower speed which was optimum for increased fan efficiency while the low pressure turbine (that drove the reduction gear) rotated at a faster speed which was optimum for increasing efficiency of the low pressure turbine.  The slower rotating fan meant reduce fan tip speed and reduced fan noise due to the reduced fan tip speed.  Therefore, the “fan tip loading” numerical range was just the result of optimizing the other parameters to increase turbofan fuel efficiency.

    PNG
    media_image6.png
    953
    732
    media_image6.png
    Greyscale

As shown in Jane’s Fig. 5 on Pg. 31 of said Office Action, and stated in the text just above the chart, the Bypass Ratio (BPR) and fan pressure ratio were considered to be ‘locked together’ because for a given BPR there was a fan pressure ratio that optimized the energy transfer between the core and bypass air flows.  As the BPR increased the fan pressure ratio (FPR) decreased.  The bypass air flow was the portion of fan air that bypassed the engine core, i.e., air that was not further compressed and supplied to the combustion chamber to be mixed with fuel and burned.  Jane’s Glossary Pg. 8 defined BPR = bypass ratio = The numerical ratio of the mass flow entering the fan duct divided by that entering the core.   Jane’s Glossary Pg. 8 defined core = That part of a turbofan which generates the power, comprising the compressor(s), combustion chamber(s), and turbines.  Therefore, a BPR = 9.0 or 9.0:1 meant that 10% of the fan air mass flow went to the combustion chamber where the air was mixed with fuel and burned to create combustion gases to drive the turbine(s) that drove the compressors(s) and the fan while 90% of the fan air mass flow bypassed the combustion chamber of the engine core and flowed out of the fan/bypass duct to generate the bulk (around 80%) of the propulsive thrust.  The exhaust gases from the core generated the remainder of the propulsive thrust (around 20%).

    PNG
    media_image7.png
    813
    924
    media_image7.png
    Greyscale

As taught by Jane’s, increasing the BPR meant increasing the fan diameter to very large sizes such as 200 inches = 16’ 8” (16 foot 8 inches).  Jane’s teaches, on Pg. 41, first column, last paragraph (see previous page), that there were sharp upper limits on fan peripheral speed, i.e., fan tip speed.  Jane’s teaches, on Pg. 37, second column, last paragraph, that the upper limit of fan tip speed was 1,320 ft/sec to 1,600 ft/sec.  Jane’s teaches, on Pg. 41, first column, last paragraph, that a reduction gearbox between the fan and the low-pressure turbine (LPT) made sense for BPR greater than 8 because the reduction gearbox facilitated a lighter and simpler (fewer stages) high rotational speed LPT to drive an efficient large-diameter fan at the optimum speed, i.e., slower rotational speed relative to LPT rotational speed.  Wendus taught, on Pg. 6, section 3.2.2, last paragraph, a BPR of 16.7 at the cruise flight phase of 35,000 ft and 0.85 Mach number.  As discussed on Pg. 12 of said Office Action, the fan tip speed was a function of the fan diameter times the fan rotational speed.  Wendus’s 118.8 inch (9 foot 11 inch) diameter fan had a calculated maximum fan tip speed of 899.36 foot/sec (274.1 meters/sec) due to the 4.2:1 reduction gear ratio.  Wendus taught, on Pg. 8, section 3.2.3.1, first paragraph, a corrected fan tip speed 850 ft/sec (259 m/s).  Both fan tips speed values were significantly below the upper limit of fan tip speeds ranging from 1,320 ft/sec to 1,600 ft/sec which meant that Wendus’ fan generated less noise and was more efficient than prior art fans, i.e., smaller diameter fans that were directly driven by the LPT, of turbofan engines.
Consequently, the fan tip loading (Δh/U2) values calculated from parameters taught by Wendus were the result of choices made to improve fuel efficiency.  Wendus teaches, on Pg. 3, last paragraph, the STS1046 turbofan with a 2005 EIS (Entry into service = first flight with commercial passengers buying tickets) improved fuel efficiency (TSFC = thrust specific fuel consumption) by 5% compared to STF1043 turbofan that entered service in 1995.  Fuel efficiency was improved by selecting a large BPR = 16.7, resulting in a large fan diameter (118.8 inch), which required a 4.2:1 reduction gear box to facilitate a lower fan tip speed (U), and lower fan pressure ratio (1.32) relative to smaller BPR prior art turbofans, e.g., BPR = 3 had a fan pressure ratio ranging from 2.1 to 2.5, see Jane’s Fig. 5 on Pg. 31 of said Office Action.  As discussed on Pg. 10 of said Office Action, the change in enthalpy (Δh) was calculated from the fan pressure ratio.  As discussed on Pg. 10 of said Office Action, the recognized result was that a larger fan diameter produced a larger BPR which facilitated increasing gas turbine engine fuel efficiency, reduced engine noise, and reduced fan tip speeds.  The recognized result was that a larger BPR resulted in a lower fan pressure ratio (FPR = P02 / P01), lower total enthalpy change (Δh), and therefore a lower fan tip loading because the total enthalpy change was a function of the fan pressure ratio.  Therefore, the fan tip loading values were the natural result of the choices Wendus made to optimize fuel efficiency by selecting a large BPR that required a large diameter fan that had a relatively low fan pressure ratio and tip speed.  In other words, the fan tip loading numerical value was the result of optimizing other parameters to increase turbofan fuel efficiency.
For all the reasons discussed above, it is believed that the rejections should be sustained.



Appellant’s arguments on Pg. 11 regarding Claims 13, 14, 17, 19, 22, and 34 merely refer back to Appellant’s prior arguments that have been addressed above.  Appellant’s arguments are not persuasive for the same reasons discussed above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LORNE E MEADE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/BRIAN L CASLER/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.